Exhibit 10.46

 

AMENDMENT TO EMPLOYMENT CONTRACT
BY AND BETWEEN
FOCUS ENHANCEMENTS, INC.,
AND
THOMAS M. HAMILTON

 

This Amendment (this “Amendment”) dated as of February 1, 1999, (the “Amendment
Effective Date”) will modify certain terms and conditions of the below-described
Employment Agreement (the “Original Agreement”) between Focus
Enhancements, Inc., (“Employer”) and Thomas M. Hamilton (“Employee”). Unless
specifically noted herein, all other terms of the Original Agreement shall
remain in full force and effect, including any terms that survive termination of
the Original Agreement.

 

WHEREAS, Employer and Employee have heretofore entered into the Original
Agreement, more particularly described as Employment Contract effective as of
October 18, 1996;

 

WHEREAS, Employer and Employee desire, upon terms and subject to the conditions
hereinafter set forth, to amend the Original Agreement in certain respects;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

ARTICLE I

 

AMENDMENT OF AGREEMENT

 

Section 1.1            Defined Terms

 

Except as otherwise specified herein, the terms used in this Amendment and
defined in the Original Agreement as amended hereby (as so amended, the “Amended
Agreement”) shall have the meanings provided in the Original Agreement.

 

Section 1.2            Amendment

 

Effective upon the execution of this Amendment, the provisions of the Original
Agreement referred to below are hereby amended as follows:

 

1.             Section 1.1 of the Original Agreement is restated in its entirety
to read as follows:

 

“Employer hereby employs Employee, and Employee hereby accepts employment with
Employer for the period beginning on October 18, 1998, and terminating on
December 31, 1999.”

 

--------------------------------------------------------------------------------


 

2.             Section 1.2 of the Original Agreement is restated in its entirety
to read as follows:

 

“After December 31, 1999, this Agreement shall be renewed automatically for
succeeding terms of one (1) year (the Succeeding Term”), subject to earlier
termination as provided in Section 6.1, unless one party gives notice to the
other at least thirty (30) days prior to the expiration of any term of its
intention not to renew. Employer agrees that in the event of non-renewal by
Employer pursuant to this Section 1.2, Employer shall pay to Employee severance
pay in an amount equaling two months base compensation.”

 

3.             The first sentence of Section 2.1 of the Original Agreement is
restated in its entirety to read as follows:

 

“Employee shall serve as Vice President of Research & Development.”

 

SECTION 2: Additional Provisions

 

Section 2.1            No Other Modifications.

 

Except as expressly modified herein, all of the terms and conditions of the
Original Agreement will remain in full force and effect. The amendments set
forth above (a) do not constitute a waiver or modification of any term,
condition, covenant, agreement, representation or warranty of or set forth in
the Original Agreement or a waiver of a failure to perform any obligation under
the Original Agreement, and (b) shall not prejudice any rights or remedies which
Employer or Employee may now or hereafter have under or in connection with the
Original Agreement, as modified hereby. In the event of any conflict between the
provisions of the Original Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control.

 

Section 2.2            Entire Agreement.

 

The Original Agreement as amended by this Amendment constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous representations, understandings or
agreements, whether oral or written, relating to the subject matter hereof. All
prior or contemporaneous representations, understandings or agreements, whether
oral or written, that are not expressly set forth within the four corners of the
Original Agreement as amended by this Amendment are hereby deemed waived,
superseded and abandoned.

 

Section 2.3            Amendments.

 

No amendment or modification of this Amendment will be binding on any of the
parties to this Amendment unless such amendment or modification is contained in
a written document which expresses an intention to amend this Amendment and is
executed by each of the parties.

 

Section 2.4            Counterparts.

 

This Amendment may be executed in several counterparts all of which taken
together shall constitute one single agreement between the parties.

 

2

--------------------------------------------------------------------------------


 

Section 2.5            Terms Confidential.

 

The terms and conditions of this Amendment are confidential and shall be treated
as such by Employer and Employee except to the extent that either party must
disclose for reasonable business purposes or must otherwise disclose to its
attorneys, accountants, lenders, regulators or others with a need or right to
know.

 

Section 2.6            Successors and Assigns.

 

This Amendment is a continuing obligation and binds, and the benefits hereof
shall inure to Employer and Employee and their respective successors and
assigns. Neither this Amendment nor any rights hereunder may be assigned by
Employee without the prior written consent of the Employer.

 

Section 2.7            Headings.

 

Section headings in this Amendment are included herein for convenience or
reference only and shall not constitute a part of this Amendment for any other
purpose

 

IN WITNESS WHEREOF, the parties have caused the signatures of their duly
authorized officers to be hereunto affixed.

 

 

 

EMPLOYER

EMPLOYEE

 

 

 

 

FOCUS ENHANCMENTS, INC

 

 

 

 

 

/s/ Christopher Ricci

 

By

/s/ Thomas Hamilton

 

 

By: Christopher P. Ricci

Name: Thomas M. Hamilton

 

Title: Sr. Vice President

 

 

--------------------------------------------------------------------------------